        Case 2:18-cv-02625-JAK-AS Document 37 Filed 10/29/18 Page 1 of 1 Page ID #:283
Scott Alan Burroughs (SBN 235718)
Justin M. Gomes (SBN 301793)
DONIGER / BURROUGHS
603 Rose Avenue
Venice, California 90291


                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA
WONGAB CORPORATION                                          CASE NUMBER:

                                                                           2:18-cv-02625-JAK-AS
                                             PLAINTIFF(S)
                 v.
TARGET CORPORATION; et al.                                           NOTICE OF MANUAL FILING
                                                                           OR LODGING
                                           DEFENDANT(S).

PLEASE TAKE NOTICE:
       Pursuant to Local Rule 5-4.2, the following document(s) or item(s) are exempt from electronic filing,
and will therefore be manually      Filed ✔ Lodged : (List Documents)
1. Paper Copy of the Certified File History for U.S. Patent 8,448,476;
2. USB Thumb Drive Containing Electronic Copy of Certified File History for U.S. Patent 8,448,476




Reason:
          Under Seal
          In Camera
 ✔        Items not conducive to e-filing (i.e., videotapes, CDROM, large graphic charts)
 ✔        Per Court order dated:        May 18, 2018
       Other:
Standing Patent Rules 3.5.2-3.5.3




October 29, 2018                                              /s/ Justin M. Gomes
Date                                                          Attorney Name
                                                              Plaintiff Wongab Corporation
                                                              Party Represented


Note: File one Notice of Manual Filing or Lodging in each case, each time you manually submit a document(s).
G-92 (05/15)                             NOTICE OF MANUAL FILING OR LODGING
